t c memo united_states tax_court domer l ishler petitioner v commissioner of internal revenue respondent 20th century marketing inc petitioner v commissioner of internal revenue respondent docket nos filed date michael k wisner david ke mcgehee and d ashley jones for petitioners marshall r jones for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal_income_tax and additions to tax as follows ' these cases were consolidated for trial briefing and opinion -- - domer l ishler additions to tax_year deficiency sec_6653 a sec b b sec_6661 dollar_figure dollar_figure dollar_figure big_number big_number -- big_number ' percent of the interest due on dollar_figure 20th century marketing inc additions to tax_year ended deficiency sec_6653 a sec_6653 b sec_6661 dec dollar_figure dollar_figure dollar_figure ' percent of the interest due on dollar_figure domer l ishler petitioner was president and owned all of the stock of petitioner corporation 20th century marketing inc tcm tcm earned commissions on sales of electronic components to chrysler corp petitioner arranged for a hong kong corporation camaro trading co ltd camaro to receive commissions which otherwise would have been paid to tcm the issues in dispute primarily relate to whether camaro was paid for services performed by camaro as petitioner contends or as a device to avoid taxation of most of that commission income as respondent contends - - after concessions ’ the issues for decision are whether tcm had unreported income of dollar_figure in and whether petitioner had unreported income of dollar_figure in and dollar_figure in we hold that they did whether petitioner is liable for the addition_to_tax for fraud under sec_6653 for and and whether tcm is liable for fraud for we hold that petitioner is and that tcm is not whether the statute_of_limitations bars assessment of tax for and we hold that it does not whether petitioner is liable for the addition_to_tax under sec_6661 for substantial_understatement for and and whether tcm is liable for the sec_6661 addition_to_tax for we hold that they are unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioner corporation overreported interest_income by dollar_figure for and that petitioner overreported interest_income of dollar_figure for - findings_of_fact some of the facts have been stipulated and are so found a petitioner sec_1 domer ishler petitioner lived in huntsville alabama when he filed his petition in this case he graduated from high school and completed months of trade school in electronics lela ishler is petitioner's mother and her husband is d marvin ishler marvin m ishler is petitioner's brother traci ishler is petitioner's daughter joyce ishler eller eller is petitioner's former wife melonee hudson hudson was petitioner's niece she died in date during the 1980s petitioner conducted business and investment activities through a sole_proprietorship named double d investments petitioner maintained a checking account at central bank in huntsville for double d the double d account 20th century marketing inc tcm’s principal office was in huntsville when it filed its petition in this case petitioner incorporated tcm in and was its only employee until tcm was a c_corporation for and an s_corporation for petitioner was tcm’s sole shareholder and chief_executive_officer in and tcm had employees and annual sales of about dollar_figure million by tcm sold electronic components provided by manufacturers or by intermediaries such as nissei sangyo america ltd nsa to manufacturers such as chrysler tcm earned commissions on its sales b other business entitie sec_1 nsa nsa is an illinois corporation and subsidiary of hitachi it supplied electronic and mechanical components to car manufacturers during the years in issue camaro camaro was incorporated by philip lawrence choy choy under the laws of hong kong on date choy was camaro’s management nominee camaro opened a hong kong dollar-denominated checking account and a u s dollar-denominated savings account at the hongkong shanghai banking corp ltd hsbc in hong kong in date petitioner’s initial contact with camaro was in through his friend richard adler whose common_law wife kay adler also known as jo ying ying or kay chou was one of kay chou and her brother-in-law chen paid choy a registered agent in hong kong to incorporate camaro using nominee companies as camaro’s shareholders he substituted the names of the shareholders in the corporate charter camaro was ready for business the next day the names of chou and chen do not appear in camaro’s records because camaro’s shareholders were nominee companies choy was not an officer of camaro camaro’s beneficial owners ’ camaro had no employees salesmen traders or marketers camaro had no office or employees in alabama a petitioner’s signature_authority over camaro funds on date choy and petitioner opened a u s dollar- denominated savings account and a hong kong dollar-denominated checking account in camaro’s name at standard chartered bank scb in hong kong only choy and petitioner had signature_authority over those accounts the accounts were closed on date in at petitioner’s suggestion to choy thomson mckinnon securities inc tm opened a brokerage account for camaro only petitioner had signature_authority over that account on date tm issued a dollar_figure check to camaro from funds in camaro's tm account petitioner endorsed the check as camaro’s agent to valar resources ltd a canadian company camaro's tm account was closed on date b petitioner’s diversion of dollar_figure of tcm commissions to camaro in nsa sold electronic components to sci components inc sci of huntsville in and from august to date nsa sent seven invoices to sci for sales of electronic components on date nsa issued a dollar_figure kay chou’s brother-in-law chen was camaro’s other beneficial_owner in and - check to tcm for commissions on those sales petitioner returned the check to nsa and nsa voided it on date he wrote to nsa on tcm letterhead asking that a new commission check be issued and sent to camaro at a hong kong address nsa sent a check to camaro for dollar_figure on date and camaro negotiated it on date cc petitioner’s representation in that he was an owner of camaro on date intergraph corp intergraph of huntsville bought big_number 16k computer memory chips from camaro for dollar_figure petitioner endorsed the check as owner of camaro d camaro’s scb visa card on date choy and petitioner applied to scb for a visa card for camaro a date camaro board resolution authorized petitioner to sign on behalf of camaro with respect to the scb visa card on date scb opened a corporate visa card account in petitioner's name petitioner was the only authorized user of the scb visa card he used it in and scb sent the monthly statements for the scb visa card to petitioner at camaro's hong kong address the amounts due were paid from camaro's hsbc hong kong dollar-denominated current account choy canceled petitioner’s scb visa card on date --- - cc the sale of shinwa radio cassette players to chrysler shinwa radio cassette players nsa supplied electronic and mechanical components from to for installation on chrysler vehicles one such component was a radio cassette player the shinwa manufactured by shinwa a japanese company that had a factory in china the nsa camaro and camaro tcm agreements chrysler’s acustar division located in huntsville manufactured components for installation on chrysler vehicles nsa supplied shinwas to the acustar division tcm earned commissions in as nsa’s representative for sales by nsa of small quantities of shinwas to chrysler in late chrysler asked shinwa to supply all of acustar’s radio cassette players shinwa agreed to supply radio cassette players to chrysler for years beginning in chrysler expected to buy dollar_figure million of shinwas annually a draft agreement dated date relating to the sale by nsa of shinwas to chrysler named nsa as the principal and tcm as the representative koichi maekawa maekawa president of nsa signed the draft agreement but petitioner did not sign it at petitioner’s request camaro not tcm was named as the representative a sales representative agreement the nsa camaro --- - agreement dated date and executed on date was signed by maekawa as president of nsa and by petitioner on behalf of camaro under the nsa camaro agreement camaro agreed to use its best efforts and skills to sell promote and generally create a demand for shinwas to chrysler in exchange for which it would receive a commission of percent of the net_proceeds of sales of shinwas by nsa to chrysler despite the nsa camaro agreement nsa did not deal with camaro and considered tcm to be its sales representative camaro did not negotiate price or set terms relating to the shinwa transaction and had no role in delivering the shinwas to chrysler nsa bought and took title to the radio cassette players from shinwa because camaro could not take title to or provide financing for dollar_figure million worth of shinwa cassette mechanisms nsa began shipping large quantities of shinwas to chrysler in date on date at petitioner’s request hideo wakashita wakashita a mid-level manager of nsa sent an internal nsa memo requesting that future commissions on the sale of shinwas to chrysler acustar be paid to camaro and sent to petitioner at tcm in huntsville choy on behalf of camaro and petitioner as ceo president of tcm signed an agreement the camaro tcm agreement on august -- - the camaro tcm agreement provided that tcm would receive to percent of the commissions earned by camaro on the sales of shinwas to chrysler jerry scott taylor taylor was a sales representative for tcm from to taylor was a member of tcm’s board_of directors from late in to the board began meeting around taylor attended board meetings taylor began working on the chrysler acustar account late in or early in he performed the day-to-day business activities relating to chrysler’s purchase of the shinwa cassette mechanisms taylor used tcm's name and letterhead not camaro's in dealing with nsa taylor first heard of camaro in and first learned of the camaro tcm agreement in on date camaro issued to taylor a dollar_figure check drawn on its u s dollar-denominated savings account no company name appeared on the dollar_figure check taylor believed this payment was an advance from petitioner of a bonus for his work for tcm termination of the nsa camaro agreement nsa terminated the nsa camaro agreement on date in the notice of termination nsa stated that camaro had let nsa erroneously assume that camaro was an alabama corporation when the agreement was executed because camaro was a hong kong corporation nsa faced unexpected liability for a large amount of withholding_tax under sec_881 plus penalties and interest on date nsa told camaro that nsa would retain unpaid commissions otherwise due to camaro to offset that potential tax_liability d petitioners’ bank accounts petitioner maintained a checking account at central bank in huntsville in and for himself the personal checking account tcm maintained an operating account a money market account and a payroll account at central bank in and tcm deposited the following amounts to those accounts in and account year operating money market payroll dollar_figure dollar_figure dollar_figure big_number big_number --- eb payments to tcm which were not deposited in tcm account sec_1 between february and date on behalf of tcm petitioner endorsed and deposited to the double d account checks payable to tcm totaling dollar_figure midtex relays inc issued a dollar_figure check to tcm on date petitioner endorsed the check on behalf of tcm but did not deposit it in any account maintained by petitioner or tcm nsa issued a dollar_figure check to tcm which petitioner deposited in his personal checking account on date on date montrose products co issued a dollar_figure check to tcm petitioner endorsed the check on behalf of tcm but did not deposit it in an account maintained by petitioner or tcm the check was cashed in february and date on behalf of tcm petitioner endorsed and deposited in the double d account two checks payable to tcm totaling dollar_figure f camaro checks reported by tcm tcm deposited two checks from camaro totaling dollar_figure in its operating account in date tcm reported this amount on its return between january and date tcm deposited checks from camaro totaling dollar_figure in its operating and money market accounts tcm reported this amount on its return g payments from nsa to camaro in and between september and date nsa issued five checks totaling dollar_figure to camaro trading co ltd or camaro trading co ltd attn mr d ishler tcm received these checks in huntsville but did not deposit them in a tcm account tcm sent them to camaro in hong kong between january and date nsa issued checks totaling dollar_figure to camaro trading co ltd or camaro trading co ltd attn mr d ishler tcm received these checks in huntsville but did not deposit them in a tcm account tcm sent them to camaro in hong kong camaro’s deposit of the nsa checks camaro paid berlin co exchange ltd of hong kong a small fee to cash the nsa checks discussed above in paragraph g from date to date camaro deposited dollar_figure of the dollar_figure total_proceeds of the nsa checks to the hsbc u s dollar-denominated savings account h camaro’s payments to or on behalf of petitioner petitioner caused camaro to make the following transfers to him or on his behalf in and camaro’s payments to marvin m ishler petitioner’s brother from date to date camaro transferred dollar_figure from its u s dollar-denominated savings account to marvin m ishler petitioner’s brother on date camaro transferred dollar_figure to odyssey tours owned by marvin m ishler petitioner’s payments for the benefit of eller on date petitioner told choy to issue a dollar_figure check to dr harvey a weiss from camaro's hsbc u s dollar- denominated savings account a dollar_figure check dated date - was issued to dr weiss and deposited in his account on date these funds were used to pay for plastic surgery for eller also on date camaro transferred dollar_figure from its u s dollar-denominated savings account to eller payments to or for the benefit of petitioner’s daughter on date camaro transferred dollar_figure from its u s dollar-denominated savings account to petitioner’s daughter on date petitioner told the hong kong office of hsbc to wire dollar_figure to a bmw dealer to pay for a bmw for petitioner’s daughter on date the car dealer issued a dollar_figure check refunding the deposit paid for the bmw payable to the bank of san clemente this check was used to buy a dollar_figure bank of san clemente cashier's check payable to petitioner on date petitioner deposited the check in his personal checking account petitioner's deposit of camaro funds in his personal checking account on date petitioner told choy to issue a dollar_figure check payable to sinja kim a friend of petitioner from camaro's hsbc u s dollar-denominated savings account hsbc issued a dollar_figure check dated date to sinja kim sinja kim and sharon woodard an employee of tcm endorsed the check sharon woodard deposited it in petitioner’s personal checking account on date -- - transfer of dollar_figure from camaro via petitioner’s mother to tcm’s operating account on date camaro directed hsbc to issue four checks totaling dollar_figure to lela ishler from camaro's hsbc u s dollar--denominated savings account hsbc issued the checks on date on date lela ishler opened a money market account at bank of the south dothan alabama she deposited dollar_figure in that account in date she also deposited dollar_figure in her account at southtrust bank of dothan alabama and received dollar_figure in cash in october and date marvin m ishler had signature_authority for lela ishler's money market account on date bank of the south issued a dollar_figure cashier's check to marvin m ishler from funds in lela ishler's money market account marvin m ishler and petitioner endorsed the check and petitioner deposited it in the tcm operating account on date marvin m ishler also had signature_authority for lela ishler’s southtrust account on date marvin m ishler wrote a dollar_figure check payable to cash on the southtrust account he used those funds to buy a dollar_figure southtrust official check payable to petitioner which petitioner endorsed and deposited in the tcm operating account on date although tcm’s year is not before the court and neither party focuses on tcm’s receipt of this dollar_figure we note that the parties stipulated that tcm reported all business receipts deposited to its accounts in -- - camaro’s transfer of dollar_figure to hudson petitioner’s niece on date petitioner told choy to have hsbc issue a dollar_figure check to petitioner’s niece hudson from camaro's hsbc u s dollar-denominated savings account on date hudson deposited the hsbc check in her credit_union account hudson died in date by letter dated date petitioner stated that he had lent her dollar_figure and demanded that hudson’s estate repay that amount transfer of dollar_figure from camaro to sylvia mangin on date pursuant to petitioner’s instruction to choy camaro transferred dollar_figure from its u s dollar--denominated savings account to sylvia mangin to pay the expenses of a ski trip taken by the mangins and petitioner’s family i petitioners’ tax_return sec_1 petitioners’ tax_return_preparer sidney r white white c p a prepared tcm’s and petitioner’s tax returns for and and petitioner’s amended tax returns for and petitioner gave white the information he used to prepare those returns petitioner did not give white records of any of the camaro accounts petitioner did not tell white that tcm had sent nsa checks to hong kong or that petitioner had signature_authority over any camaro accounts petitioner’s and returns petitioner did not report income from the and nsa checks issued to camaro on his and returns or and amended returns petitioner filed his return on date and his amended return on date petitioner filed his return on date and respondent received his amended return on date tcm’s and returns tcm did not report income from the and nsa checks issued to camaro on its and tax returns tcm overstated its deductions by dollar_figure on its return petitioner signed and filed all of tcm’s tax returns j petitioners’ indictments and guilty pleas in date petitioner tcm and camaro were indicted by a grand jury on several counts petitioner pled guilty to making a false statement on a loan application and tcm pled guilty under sec_7206 to filing a false amended income_tax return for k statute_of_limitations and petition to quash summon sec_1 proceedings in the u s district_court for the northern district of alabama on date respondent served nine third-party administrative summonses relating to petitioners’ and camaro’s tax_liabilities for the through tax years petitioners -- - and camaro filed a petition to quash the nine summonses the alabama petition to quash in the u s district_court for the northern district of alabama the alabama district_court on date respondent served four more third-party administrative summonses relating to petitioners’ and camaro’s tax_liabilities for the tax years in date around date petitioners and camaro amended the alabama petition to guash to include the four additional third-party summonses on date the alabama district_court denied the alabama petition to quash as to of the summonses on date the alabama district_court granted the petition with respect to one of the summonses proceedings in the u s district_court for the southern district of new york on date respondent served a third-party_recordkeeper summons on scb directing the production of certain documents relating to petitioners’ and camaro’s tax_liabilities for the tax years on date respondent served summonses on the hongkong bank the hkb summons and on hsbc the hsbc summons relating to petitioners’ and camaro’s tax_liabilities for the through tax years on date scb's attorneys responded to the scb summons but did not produce the records identified in the summons on august and the united_states moved to enforce the hsbc and the scb summonses in the u s district_court for the southern district of new york the new york district_court on date the new york district_court filed a stipulation and order in which it stated that it would request judicial assistance from the supreme court of hong kong to obtain the discovery sought by the scb and hsbc summonses and the parties agreed to a stay of the summons enforcement proceedings to permit the united_states to seek judicial assistance from the supreme court of hong kong the order stayed the enforcement of the scb and hsbc summonses pending resolution of the judicial assistance request the alabama district_court executed a request for judicial assistance of the supreme court of hong kong on date the supreme court of hong kong granted the alabama district court’s request for judicial assistance on date from date to date the alabama district_court made supplemental requests for judicial assistance from the supreme court of hong kong seeking documents which had been requested in the scb and hsbc summonses but not produced in response to the granting by the supreme court of hong kong in date of the request for judicial assistance on december and the new york district_court entered stipulations in which the united_states withdrew its motions to enforce the hsbc and scb summonses respectively - - l the notices of deficiency respondent began the audit of these cases before date and issued notices of deficiency to petitioner and tcm on date opinion a unreported income contentions of the parties respondent contends that petitioner had unreported income of dollar_figure in and dollar_figure' in and that tcm had unreported income of dollar_figure in respondent contends that tcm was taxable on the commissions nsa paid to camaro in and on the checks payable to tcm but deposited in petitioner’s personal checking account or the double d account or cashed without being deposited respondent also contends that respondent determined that petitioner had unreported income of dollar_figure for but now contends that petitioner had unreported income of dollar_figure ’ respondent determined that petitioner had unreported income of dollar_figure for but now contends that petitioner had unreported income of dollar_figure respondent bears the burden of proving the increased deficiency rule a respondent determined that tcm had unreported gross_receipts of dollar_figure for but now contends that tcm had unreported gross_receipts of dollar_figure respondent contends that tcm had unreported income of dollar_figure and petitioner had unreported income of dollar_figure for the difference dollar_figure in those amounts is attributable to adjustments made by respondent affecting only the return of either petitioner or tcm --- - tcm’s unreported income for described above is taxable as a constructive_dividend to petitioner and that petitioner is liable for tax on his distributive_share of tcm’s income for from checks a payable to tcm but deposited in petitioner’s personal checking account the double d account or cashed without being deposited and b payable to camaro instead of tcm petitioners contend that camaro earned the money it received from nsa whether camaro ebarned the money it received petitioners contend that camaro was essential to nsa because camaro could take title to the shinwas and resell them to nsa and chrysler petitioners also contend that camaro could provide essential services such as financing to meet chrysler’s needs as its needs for shinwas grew we disagree camaro could not and did not take title to or provide financing for dollar_figure million worth of shinwas annually petitioners contend camaro was essential to the shinwa transaction because it had an export license which was needed to ship the shinwas to chrysler in the united_states however there is no evidence that camaro had an export license or that camaro shipped the shinwas petitioner did not tell taylor about the nsa camaro contract taylor was the tcm employee who handled chrysler’s -- - purchase of shinwas and he had been a member of tcm’s board_of directors since taylor said that he knew of no legitimate business_purpose for the tcm camaro relationship to the best of taylor’s knowledge petitioner never reported the existence of the nsa camaro agreement to tcm's board tcm's board did not ratify or approve the nsa camaro agreement wakashita a mid-level manager of nsa considered tcm to be its sales representative on the shinwa transaction from to he regularly dealt with taylor and knew of no business activity by camaro relating to the shinwa transaction kerry l langdon chrysler’s huntsville purchasing agent was not aware of anything that camaro contributed to the chrysler nsa tcm relationship camaro did not negotiate price or set terms relating to the shinwa transaction and had no role in delivering the shinwas to chrysler petitioners contend that we should view wakashita’s testimony as biased because camaro had failed to inform nsa that camaro was a foreign_corporation payments to which by nsa may have been subject_to_withholding tax under sec_881 we disagree and we note that the testimony of kerry langdon and taylor corroborated wakashita’s testimony petitioner testified that he needed to keep camaro as a party to the agreement to protect his business reputation and because camaro might be a lucrative source of future business in - - china for tcm we disagree there is no credible_evidence to support those claims we conclude that camaro performed no bona_fide services for the shinwa-chrysler transaction conclusion income is taxed to the party which earns it the incidence of taxation cannot be shifted by an anticipatory arrangement 311_us_112 281_us_111 371_f2d_897 5th cir affg tcmemo_1965_115 we do not recognize petitioner’s diversion of tcm's commission income to camaro for federal_income_tax purposes we conclude that tcm understated its taxable_income in by failing to report dollar_figure from nsa checks payable to camaro dollar_figure that tcm received but diverted to petitioner’s double d account dollar_figure that tcm received but did not deposit to a tcm account and dollar_figure that tcm received but that was diverted to petitioner’s personal account ’ where a shareholder diverts corporate funds to his or her own use those funds generally are constructive dividends to the shareholder and are ordinary_income to the extent of the corporation’s earnings_and_profits sec_301 sec_316 truesdell v tcm had unreported income of dollar_figure minus the amount of camaro checks tcm deposited and reported dollar_figure and the amount by which tcm overstated its gross business receipts for sbig_number -- - commissioner 89_tc_1280 85_tc_332 60_tc_728 petitioner does not contend that tcm’s earnings_and_profits were less than the amount of constructive dividends respondent determined we conclude that all of tcm’s unreported income was constructive_dividend income to petitioner because he caused nsa to divert tcm’s income to camaro and he used some of the diverted funds for his own benefit we do not limit our holding to the amount respondent can prove was spent for petitioner’s personal benefit because respondent's determination is presumed to be correct for see levitt v commissioner tcmemo_1995_464 affd without published opinion 101_f3d_691 3d cir and respondent presented sufficient evidence to carry the burden of proving the increased deficiency for tcm was an s_corporation in and so it is not taxable on any unreported income it had for that year that income passes through to petitioner sec_1366 we conclude that petitioner understated his taxable_income by failing to report constructive dividends from tcm of dollar_figure in and his 100-percent distributive_share of tcm’s unreported income of dollar_figure in - - b additions to tax for fraud under sec_6653 background respondent contends that petitioner is liable for the addition_to_tax for fraud under sec_6653 for and and that tcm is liable for the addition_to_tax for fraud under sec_6653 for respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b respondent must establish a hach petitioner underpaid tax for each year in issue and b some part of the underpayment is due to fraud see sec_6653 94_tc_654 92_tc_661 underpayment respondent has shown that tcm underpaid tax for by failing to report dollar_figure from nsa checks payable to camaro dollar_figure from checks from various sources that tcm diverted to the double d account and dollar_figure from midtex relays and nsa checks deposited to petitioner’s personal account or cashed by petitioner respondent has also shown that petitioner underpaid tax by failing to report constructive_dividend income from tcm of dollar_figure in and his distributive_share of tcm income of dollar_figure in therefore respondent meets this requirement - - fraudulent intent for purposes of sec_6653 fraud is the intentional commission of an act to evade a tax believed to be owing 394_f2d_366 5th cir affg tcmemo_1966_81 fraud is never presumed it must be established by affirmative evidence 55_tc_85 to establish that petitioner is liable for the fraud_penalty for and respondent must show by clear_and_convincing evidence that petitioner knew he was taxable in each of those years on at least some of the funds that he caused nsa to divert from tcm to camaro and some of the funds he diverted from tcm to double d or to his personal account to establish that tcm is liable for the fraud_penalty for respondent must show by clear_and_convincing evidence that petitioner as president and ceo of tcm also knew tcm was liable for tax on at least some of the funds he caused nsa to divert from tcm to camaro and some of the funds he diverted from tcm to double d or to his personal account the commissioner may prove fraud by circumstantial evidence because direct evidence of the taxpayer's intent is rarely available 79_tc_995 affd 748_f2d_331 6th cir badges_of_fraud a fraud as to petitioner courts have developed several objective indicators or badges_of_fraud 91_tc_874 several indicia that petitioner knew that he was taxable on at least some of the funds he diverted from tcm are present in this case concealing income from one’s return preparer can be evidence of fraud 781_f2d_1566 11th cir affg tcmemo_1985_63 43_tc_407 modified 44_tc_408 petitioner did not give white records of any camaro accounts or tell white that he used camaro funds for personal purposes or that he had camaro make payments to his family and friends petitioner did not tell white that he received the nsa checks in huntsville and sent them to hong kong petitioners contend that petitioner did not have signature_authority over camaro’s bank accounts in and because camaro’s board_of directors revoked petitioner’s signature_authority over camaro’s scb accounts by resolution dated date respondent contends that scb did not receive camaro’s revocation of petitioner’s signature_authority petitioners maintain that respondent has not proven that scb did not receive - - the revocation resolution because respondent did not show that respondent had possession of all of scb’s documents relating to camaro’s accounts we disagree a letter from the legal department of scb dated date states that the bank does not have a copy of camaro’s date resolution petitioners point out that petitioner did not write checks on camaro’s scb accounts while he had signature_authority over those accounts that fact is not significant because petitioner could and did direct choy to make transfers from the camaro accounts to him or on his behalf a taxpayer’s use of a complex scheme to divert income from his corporation to third parties he controls may be evidence of the taxpayer’s attempt to conceal income 796_f2d_303 9th cir affg tcmemo_1984_601 petitioner arranged for payments from nsa to bypass tcm and instead to be paid to camaro and for payments from various sources including midtex relays to bypass tcm and be paid to double d or petitioner a taxpayer's diversion of corporate funds for his or her personal_use is evidence that the taxpayer committed fraud 732_f2d_1459 6th cir affg tcmemo_1982_603 270_f2d_525 3d cir petitioner used camaro to divert nsa payments to himself and to his family and friends through an - - opaque series of transfers in and petitioner knew about but did not report the diverted payments this badge of fraud applies to petitioner for and because he knowingly diverted nsa’s payments for his personal_use in both years petitioners contend that the fact that respondent took to years to determine the taxation of the unreported income in dispute here shows that respondent had doubts about this case and so has not proven by clear_and_convincing evidence that petitioner and tcm are liable for fraud for the years in issue we disagree petitioner should not benefit from the fact that it took respondent a long time to penetrate the maze petitioner chose to create respondent has clearly and convincingly proven that petitioner had the requisite fraudulent intent and that all of petitioner’s underpayments are due to fraud ’ thus petitioner is liable for the addition_to_tax for fraud under sec_6653 b for and b fraud as to tcm we have found that petitioner is liable for the fraud_penalty for and see paragraph b-4-a above ‘ even if we found that respondent established by clear_and_convincing evidence that petitioner is liable for fraud only on the payments he diverted from tcm to double d or his own checking account the burden would then shift to petitioner to show how much of the underpayment is not due to fraud sec_6653 b petitioner has not shown that any of the underpayments for and was not due to fraud -- - respondent also contends that tcm is liable for fraud for failure to report substantially the same amounts for that petitioner prevented tcm from receiving specifically respondent contends that tcm is liable for fraud for because petitioner concealed from tcm’s tax preparer information about the nsa midtex relays and other checks diverted from tcm’s account petitioner signed tcm’s return even though he knew it was inaccurate and omitted substantial income tcm pled guilty under sec_7206 to knowingly making false statements on its amended return and petitioner used a complex series of transactions to divert payments from nsa to himself and camaro fraud is never presumed or imputed it must be established by independent evidence of fraudulent intent 743_f2d_309 5th cir affg tcmemo_1984_25 92_tc_661 55_tc_85 we may not impute from our finding that petitioner is liable for fraud that tcm is also liable for fraud to establish that tcm is liable for the fraud_penalty for respondent must show by clear_and_convincing evidence that as president and ceo of tcm petitioner in addition to having knowledge of his own obligation to report the income he prevented tcm from receiving knew that tcm was liable for tax on at least some of the funds he caused --- - nsa to divert from tcm to camaro in we conclude that respondent has not clearly and convincingly made that showing petitioner concealed the nsa payments to camaro from tcm’s employees respondent has not proven by clear_and_convincing evidence that petitioner knew tcm was taxable on funds he arranged for nsa to pay to camaro checks from various sources that tcm diverted to the double d account and checks from midtex relays and nsa deposited to petitioner’s personal account or cashed by petitioner we are convinced that petitioner knew he was taxable on those funds but not that he knew that both tcm and he were taxable on the same funds tcm’s conviction under sec_7206 for filing a false return for does not show that tcm committed fraud in we do not consider tcm’s conviction under sec_7206 in on different facts as evidence of fraud in klein v commissioner tcmemo_1984_392 affd 880_f2d_260 10th cir corson v commissioner tcmemo_1965_214 affd 369_f2d_367 3d cir we conclude that respondent has not shown by clear_and_convincing evidence that tcm fraudulently intended to underpay tax for cc statute_of_limitations the statute_of_limitations does not bar respondent from assessing and collecting tax from petitioner for and - - because we have found that petitioner committed fraud for those years sec_6501 tcm timely filed its federal_income_tax return on date the 3-year limitation on the time to assess tax for tcm’s federal income taxes normally would have expired on date petitioners argue that the 3-year limitation bars assessment of tax for tcm for respondent argues that it does not because the time to assess tax was tolled during the pendency of the summons enforcement proceedings sec_7609 if an administrative_summons served on a third-party_recordkeeper requires the production of records on the affairs of another person sec_7609 that person may stay compliance with the summons by giving notice in writing to the person summoned not to comply with the summons sec_7609 scb extended credit to petitioner through the scb visa card in and and thus was a third-party_recordkeeper sec_7609 c when a taxpayer commences a proceeding to quash a summons in which he or she is identified the period of limitations is suspended during the period that the proceeding and appeals with respect to the enforcement of the summons are pending sec_7609 sec_7609 provides in pertinent part as follows sec_7609 suspension of statute_of_limitations ---- continued tf a third party contests a summons and the summons dispute is not resolved within months the period of limitations is suspended from the date which is months after the service of the summons until the final resolution of the matter sec_7609 e suspension of the limitation on the time to assess tax by sec_7609 on date respondent issued nine third-party administrative summonses concerning tcm’s income_tax_liability for tcm filed the alabama petition to quash on october continued subsection b action --if any person takes any_action as provided in subsection b and such person is the person with respect to whose liability the summons is issued or is the agent nominee or other person acting under the direction or control of such person then the running of any period of limitations under sec_6501 relating to the assessment and collection of tax or under sec_6531 relating to criminal prosecutions with respect to such person shall be suspended for the period during which a proceeding and appeals therein with respect to the enforcement of such summons is pending suspension after months of service of summons --in the absence of the resolution of the summoned party’s response to the summons the running of any period of limitations under sec_6501 or under sec_6531 with respect to any person with respect to whose liability the summons is issued other than a person taking action as provided in subsection b shall be suspended for the period-- a beginning on the date which is months after the service of such summons and b ending with the final resolution of such response - -- days before the date which i sec_3 years after tcm filed its return thus days remained at that time before the expiration of the 3-year period of limitations with respect to tcm's taxable_year on date after it had denied the alabama petition to quash as to all but one of the summonses the alabama district_court granted the petition with respect to that summons under u s c sec_2107 and rule a b of the federal rules of appellate procedure the 60-day period for appeal of the alabama district court's date order expired date thus the running of the period of limitations remained suspended by sec_7609 until date 97_tc_180 affd 983_f2d_868 8th cir sec_301_7609-5 proced admin regs continuation of the suspension of the limitation on time to assess tax by sec_7609 on date respondent issued a third-party administrative_summons to scb concerning tcm’s income_tax_liability on date scb’s attorneys responded to but did not produce the documents identified in the scb summons the 3-year statute was thus tolled by sec_7609 on date the date which is months after respondent served the scb summons on date the new york district_court stayed the enforcement of the scb summons pursuant to joint stipulation between the united_states and scb and hsbc -- - on date the united_states withdrew its motions to enforce the scb and hsbc summonses petitioners’ contentions petitioners contend that sec_7609 does not suspend the period of limitations here because of defects in the scb summons we disagree a district_court has jurisdiction to decide the merits of a petition to quash summons sec_7609 petitioners may not collaterally attack the new york district court’s proceeding in this court see 62_tc_359 41_tc_577 petitioners also contend that because the parties agreed that applying for letters rogatory was the proper procedure for seeking information and documents from scb and hsbc the stipulation agreed to on date was the final resolution of the scb and hsbc summons dispute and ended the tolling of the period of limitations we disagree that the stipulation ended the scb summons dispute for purposes of sec_7609 b the enforcement of the scb and hsbc summonses remained pending in the new york district_court until date when that court entered a stipulation in which the united_states withdrew its motion to enforce the scb summons the deficiency_notice was mailed to tcm on date which i sec_147 days after the date of the final resolution of scb's - - response to the scb summons date that is less than the days remaining in the 3-year period of limitations thus the notice_of_deficiency of date was timely mailed d substantial_understatement under sec_6661 respondent determined that petitioner is liable for the addition_to_tax under sec_6661 for substantial_understatement_of_income_tax for and and that tcm is liable for the addition_to_tax under sec_6661 for petitioner bears the burden of proving that respondent erred in imposing the addition_to_tax under sec_6661 rule a petitioners contend that they did not substantially understate their income_tax for and petitioners raise no other defense we conclude that petitioners are liable for the sec_6661 addition_to_tax to reflect the foregoing decisions will be entered under rule
